DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an amendment filed on 11/05/2020.  Claims 1, 2, 4, 5, 7-12, and 14-20 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-20 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments, the Examiner has entered a rejection under 35 USC § 103, where the Examiner has cited prior art of record as well as new prior art.  Additionally, the Examiner has updated and maintained 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-7 (Group I) are drawn to a system for assessing health data quality, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: receiving, by the processor, an on-boarding request, wherein the on-boarding request comprises a data quality user threshold and a health record data source; Claims 8-14 (Group II) are drawn to a method of assessing and improving health data quality in an on-boarding environment, comprising: receiving, by a processor, an on-boarding request from a health records management system, wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data, which is within the four statutory categories (i.e. process).  Claims 15-20 (Group III) are drawn to an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that in response to execution by a processor, cause the processor to perform operations comprising: receiving, by the 

Claims 1-7 (Group I) involve abstract steps, outlined in bold, of a system for assessing health data quality, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: receiving, by the processor, an on-boarding request, wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data.  Claims 8-14 (Group II) involve abstract steps, outlined in bold, of a method of assessing and improving health data quality in an on-boarding environment, comprising: receiving, by a processor, an on-boarding request from a health records management system, wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data. Claims 15-20 (Group III) involve abstract steps, outlined in bold, of an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that in response to execution by a processor, cause the processor to perform operations comprising: receiving, by the processor, an on-boarding request wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data.  These steps are directed to the abstract idea of generating a data quality score based on data quality error detected during monitoring of ingestion of health record data, which is covered under the categories of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) outlined in the 2019 PEG.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-7 (Group I), outlined in italics, of a system for assessing health data quality, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: receiving, by the processor, an on-boarding request, wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data, in Claims 8-14 (Group II) of a method of assessing and improving health data quality in an on-boarding environment, comprising: receiving, by a processor, an on-boarding request from a health records management system, wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data, and in Claims 15-20 (Group III) of an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that in response to execution by a processor, cause the processor to perform operations comprising: receiving, by the processor, an on-boarding request wherein the on-boarding request comprises a data quality user threshold and a health record data source; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request; parsing, by the processor, the health record data to generated a parsed health record data; passing, by the processor, the parsed health record data to a monitoring module; monitoring, by the processor and via the monitoring module, the ingestion of the health record data the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code; applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error; detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic; and generating, by the processor, a data quality score based on the data quality error and the health record data, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving scoring data quality using generic computer components such as a processor, memory, records management system, and monitoring module;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention tailors a data quality score to the data received and provides it to a user on a generic computer;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates parsed health record data from health record data and passes the parsed health record data to a monitoring module using a 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data quality to health record data;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a processor, memory, records management system, and monitoring module;
Limiting the abstract idea to health record data, because limiting application of the abstract idea to health record data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes monitoring of health record data to detect data quality errors for use in generating a data quality score; 
Printing or downloading generated menus, e.g. see Ameranth 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents health record data, gathers quality errors in the data, and utilizes the errors to generate a data quality score.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to health records;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving data, ingesting data, parsing data, passing parsed data, monitoring ingestion, determining data errors, detecting errors, calculating scores) that are abstract activities previously known to the pertinent industry (i.e. data quality analysis):

    PNG
    media_image1.png
    723
    715
    media_image1.png
    Greyscale


[0026] In various embodiments, and with reference to FIG. 1, a system 100 for
monitoring and assessing health record data quality is disclosed. System 100 may be
computer based, and may comprise a processor, a tangible non-transitory computer readable
memory, and/or a network interface, along with other suitable system software
and hardware components. Instructions stored on the tangible non-transitory memory
may allow system 100 to perform various functions, as described herein. System 100
may also contemplate uses in association with web services, utility computing, pervasive
and individualized computing, security and identity solutions, autonomic computing,
cloud computing, commodity computing, mobility and wireless solutions, open source,
biometrics, grid computing and/or mesh computing.
In various embodiments, system 100 may comprise various systems, engines,
modules, databases, and components with different roles. The various systems, engines,

communication with each other via a bus, network, and/or through any other suitable
logical interconnection permitting communication amongst the various systems, engines,
modules, databases and components, or may be individually connected as described
further herein. More specifically, and in accordance with various embodiments, system
100 may comprise one or more of a health records management system 110, a state health
record data source (e.g., state A health record data source 120-A, state B health record
data source 120-B, or the like), a health care provider system (e.g., healthcare provider
system 130-1, healthcare provider system 130-2, or the like), a data quality system 140,
and/or a user terminal 150.

[0027] In various embodiments, health records management system 110 may be in
electronic and/or logical communication with one or more state health record data sources
(e.g., state A health record data source 120-A, state B health record data source 120-B, or
the like), one or more healthcare provider systems (e.g., healthcare provider system 130-
1, healthcare provider system 130-2, or the like), data quality system 140, and/or user
terminal 150. Health records management system 110 may be configured to facilitate
storage and/or transmission of health record data, such as, for example, immunization
record data. Health records management system 110 may be configured to provide a
centralized repository for access to vaccine administration records, reminders, vaccination
reports, vaccine inventory levels, demand forecasts, or the like. For example, health
records management system 110 may be configured to receive health record data from
state health record data sources, healthcare provider systems, or the like; parse the health
record data to determine the data in the health record data and to detect data quality
errors; edit, map, and format the health record data for storage; and store and maintain the
health record data in any suitable database (e.g., a health record database), using any
suitable technique described herein. Health records management system 110 may
comprise any suitable health records management system, such as, for example, the
health records management system disclosed in U.S. Serial No. 14/036,476 titled
HEAL TH RECORDS MANAGEMENT SYSTEMS AND METHODS and filed on
September 25, 2013, the contents of which are herein incorporated by reference in its
entirety.

[0028] Health records management system 110 may include a user interface ("UI"),
software modules, logic engines, various databases, interfaces to systems and tools,
and/or computer networks. While exemplary health records management systems may
contemplate upgrades or reconfigurations of existing processes and/or systems, changes
to existing databases and system tools are not necessarily required by principles of the
present disclosure. Health records management system 110 may comprise an onboarding
environment 112 and a production environment 117. On-boarding environment
112 and production environment 117 may comprise logical partitions configured to allow
a user, via user terminal 150, to interact with health records management system 110. For
example, a user may interact with on-boarding environment 112 to establish a connection
between data sources, provider systems, or the like, and on-boarding environment to test
the transmission of data and to establish a baseline of the health record data quality being
 transmitted, as discussed further herein. For example, in accordance with various
embodiments and with brief reference to FIG. SA, a user may interact with an onboarding
GUI 503 to facilitate setting up an on-boarding process and selecting a data
quality user threshold.

[0029] With reference again to FIG. 1, a user may interact with production environment
11 7 to begin the transmission and storage of health record data. For example, a user may
interact with production environment 117 after the baseline of health record data quality

maintained in health records management system 110 is of a sufficient data quality). In
that regard, in production environment 117, the health record data is ingested, parsed,
edited, mapped, and/or stored into health records management system 110.

[0030] In various embodiments, system 100 may comprise one or more state health
record data sources, such as, for example, a state A health record data source 120-A, a
state B health record data source 120-B, and/or the like. System 100 may also comprise
one or more healthcare provider systems, such as, for example, a healthcare provider
system 130-1, a healthcare provider system 130-2, or the like. Each of the state health
record data sources 120 and/or the healthcare provider systems 130 may be in electronic
and/or logical communication with health records management system 110. Each of the
state health record data sources 120 and/or the healthcare provider systems 130 may be
configured to transit health record data to health records management system 110. State
health record data sources 120 may comprise any suitable source for health record data,
but in various embodiments, the data source is the participating state(s) immunization
information system or "registry." The health record data may include health records (e.g.,
patient information, provider information, medical procedure information, clinical
information, diagnostic information, immunization records, prescription information,
family information, genetic information, and/or the like), or any other suitable
information discussed herein.

[0031] In various embodiments, data quality system 140 may be in electronic and/or
logical communication with health records management system 110. Data quality system
140 may be configured to monitor the ingestion, parsing, editing, mapping, and/or storage
of data (e.g., health record data) into health records management system 110. For
example, data quality system 140 may be configured to monitor the ingestion of data to
detect, track, and report data quality errors, as discussed further herein. Data quality
system 140 may include a user interface ("UI"), software modules, logic engines, various
databases, interfaces to systems and tools, and/or computer networks. In various
embodiments, and with reference to FIG. 2, data quality system 140 may comprise one or
more modules configured to aid in monitoring the ingestion of data. For example, data
quality system 140 may comprise one or more of a monitoring module 260, a quality
analysis module 270, a data analytics module 280, and/or a reporting module 290.

[0035] In various embodiments, and with reference again to FIG. 2, reporting module 290
may be configured to transmit data to user terminal 150, and/or generate one or more
reports, alerts, or the like. For example, reporting module 290 may be configured to
transmit the data quality score to user terminal 150. Reporting module 290 may also be
configured to transmit the total number of data quality errors, the number of data
validation errors and/or data formatting error, or similar such data. Reporting module 290
may transmit the data using any suitable messaging platform, such as email systems,
wireless communications systems, mobile communications systems, multimedia
messaging service ("MMS") systems, short messaging service ("SMS") systems, and the
like. Reporting module 290 may also transmit the data by displaying the data, via a GUI,
webpage, or the like, for viewing by the user on user terminal 150. For example, and
with brief reference to FIG. 5B, an exemplary GUI 505 showing reported data quality
errors is depicted. Reporting module 290 may also be configured to generate a data
quality alert in response to the data quality score being less than the data quality user
threshold.

[0036] In various embodiments, and with reference again to FIG. 1, user terminal 150
may be in electronic and/or logical communication with health records management

(e.g., a computer, smart phone, tablet, etc.), which communicates, in any manner
discussed herein, with health records management system 110 and/or data quality system
140 via any network or protocol discussed herein. Browser applications comprise internet
browsing software installed within a computing unit or system to conduct online
communications and transactions. These computing units or systems may take the form
of personal computers, mobile phones, personal digital assistants, mobile email devices,
laptops, notebooks, hand-held computers, portable computers, kiosks, and/or the like.
Practitioners will appreciate that user terminal 150 may or may not be in direct contact
with health records management system 110 and/or data quality system 140. For example,
user terminal 150 may access the services of health records management system 11
through another server, which may have a direct or indirect connection to an internet
server. Practitioners will further recognize that user terminal 150 may present interfaces
associated with a software application or module that are provided to user terminal 150
via application graphical user interfaces (GUIs) or other interfaces and are not necessarily
associated with or dependent upon internet browsers or internet specific protocols (e.g., as
depicted in FIGS. 5A-5C). In that regard, a user may interact with user terminal 150 to
transmit and receive data, reports, alerts, and the like, as discussed further herein.


Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. generating a data quality score) and does not impose meaningful limits on the scope of the claims;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives health record data and parsed health record data over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of ingested health record data, parsed health data records, data quality errors, and data quality scores;
Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention presents health record data, gathers quality errors in the data, and utilizes the errors to generate a data quality score;
Determining an estimated outcome and setting a price, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention determines quality errors in the data, and utilizes the errors to generate a data quality score;


Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of generating a data quality score based on data quality error detected during monitoring of ingestion of health record data.

Furthermore, dependent claims 2-7, 9-14, and 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as comparing score to threshold, generating alert, generating report, associating error with data, comparing fields, using state or healthcare provider sources, formatting records according to HL7, generating error during ingestion, generating error after parsing data, , etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20 are ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fogel, et al. (US 6,542,905 B1) in view of Kimak (US 2005/0187794 A1).

With regards to claim 1, Fogel teaches a system for assessing health data quality (see at least abstract), comprising: a processor (see at least column 4, line 26, computer); and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (see at least column 3, lines 62-67, column 4, lines 53-67, computer software, computer program execute routine for checking data validity and integrity) comprising: receiving, by the processor, an on-boarding request, wherein the on-boarding request comprises a data quality user threshold… (see at least figure 1, abstract, column 4, lines 3-4, data submitted to analysis site by service organization such as a nursing facility/home, interpreted as on-boarding request; at least abstract, column 4, lines 20-28, data submitted is checked for coding and completeness and data integrity issues, interpreted as data quality user threshold; at least column 5, line 59 – column  at least column 8, lines 9-46, audits are requested by healthcare providers prospectively to determine errors and retrospectively to determine invalid data and data that lacks integrity, all interpreted as data quality user thresholds); ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request (see at least figure 1, abstract, column 4, lines 22-25, coded data from nursing home stored in database; at least column 26, lines 55-56, column 27, lines 2-3, incoming data is passed to database); parsing, by the processor, the health record data to generated a parsed health record data (see at least figure 1, column 26, lines 52-56, flat file of coded data from nursing facility is ; passing, by the processor, the parsed health record data to a monitoring module (see at least figure 1, column 26, lines 55 – column 27, line 16, data is passed to the database, which is then used to analyze the data); monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code (see at least figure 1, abstract, column 4, lines 25-28, stored coded data is processed to apply data integrity tests; at least figure 1, column 26, line 55 – column 27, line 16, data transferred from nursing facilities to system database are monitored to determine incorrect coding and data integrity, interpreted as data validation error); applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error (see at least figure 1, column 26, line 56 – column 27, line 30, acquired data is checked for proper coding, completeness, and data integrity issues, interpreted as validation logic); detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic (see at least abstract, column 4, lines 21-28, 55-63, data submitted is checked for bad data, proper coding and completeness in accordance with regulatory requirements, and data integrity issues; at least column 6, lines 22-60, determining data does not meet condition(s)/criteria(s) means data has integrity issue; at least column 26, line 56 – column 27, line 30, imported data is detected to fail to meet coding and entry requirements and is also detected to have data integrity issues); and generating, by the processor, a data quality score based on the data quality error and the health record data (see at column 4, lines 28-30, score is assigned to portion of data based on data integrity test; at least column 27, lines 28-30, scores are assigned to results of data integrity test).

Fogel does not explicitly teach …and a health record data source.  Kimak teaches …and a health record data source (see at least figure 3 (302), paragraph 0074).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health record data source indication of Kimak with the health data quality assessment system of Fogel with the motivation of effective management of records from different sources (Kimak, paragraphs 0003, 0012).

With regards to claim 3, Fogel teaches the system of claim 1, further comprising the operation of generating, by the processor, a data analytics report based on at least one of the data quality error or the data quality score (see at least column 4, lines 28-32, report with data integrity test score together with suggestions for resolving data validity problems).

With regards to claim 4, Fogel teaches the system of claim 1, wherein the operations further comprise: associating, by the processor, the data quality error with the health record data (see at least column 26, lines 50-56, data from assessment forms flat file is entered into database; column 27, lines 3-6, indicators identifying bad fields of the assessment data are passed to the database).

With regards to claim 5, Fogel teaches the system of claim 1, wherein the data validation error is determined by comparing a first data field of the parsed health record data to a second data field of the parsed health record data defined in the a validation logic (see at least column 6, lines 8-13, symptoms, conditions, diagnoses, and treatments are in accord with each other, and at least column 9, lines 40-45, individual items are compared).

With regards to claim 6, Fogel teaches the system of claim 1, wherein the health record data source comprises at least one of a state health record data source or a healthcare provider system (see at least column 4, lines 19-21, data provided by an organization such as a nursing home).

With regards to claim 7, Kimak teaches the system of claim 1, wherein the health record data comprises immunization records formatted according to Health Level 7 messaging requirements (see at least paragraphs 0047-0048).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health record data source indication of Kimak with the health data quality assessment system of Fogel with the motivation of effective management of records from different sources (Kimak, paragraphs 0003, 0012).

With regards to claim 8, Fogel teaches a method of assessing and improving health data quality in an on-boarding environment (see at least abstract), comprising: receiving, by a processor, an on-boarding request from a health records management system, wherein the on-boarding request comprises a data quality user threshold… (see at least figure 1, abstract, column 4, lines 3-4, data submitted to analysis site by service organization, interpreted as health records management system, such as a nursing facility/home, interpreted as on-boarding request; at least abstract, column 4, lines 20-28, data submitted is checked for coding and completeness and data integrity issues, interpreted as data quality user threshold; at least column 5, line 59 – column  at least column 8, lines 9-46, audits are requested by healthcare providers prospectively to determine errors and retrospectively to determine invalid data and data that lacks integrity, all interpreted as data quality user thresholds); ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request (see at least figure 1, abstract, column 4, lines 22-25, coded data from nursing home stored in database; at least column 26, lines 55-56, column 27, lines 2-3, incoming data is passed to database); parsing, by the processor, the health record data to generated a parsed health record data (see at least figure 1, column 26, lines 52-56, flat file of coded data from nursing facility is formatted for entry into system database, interpreted as parsed); passing, by the processor, the parsed health record data to a monitoring module (see at least figure 1, column 26, lines 55 – column 27, line 16, data is passed to the database, which is then used to analyze the data); monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code (see at least figure 1, abstract, column 4, lines 25-28, stored coded data is processed to apply data integrity tests; at least figure 1, column 26, line 55 – column 27, line 16, data transferred from nursing facilities to system database are monitored to determine incorrect coding and data integrity, interpreted as data validation error); applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error (see at least figure 1, column 26, line 56 – column 27, line 30, acquired data is checked for proper coding, completeness, and data integrity issues, interpreted as validation logic); detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic (see at least abstract, column 4, lines 21-28, 55-63, data submitted is checked for bad data, proper coding and completeness in accordance with regulatory requirements, and data integrity issues; at least column 6, lines 22-60, determining data does not meet condition(s)/criteria(s) means data has integrity issue; at least column 26, line 56 – column 27, line 30, imported data is detected to fail to meet coding and entry requirements and is also detected to have data integrity issues); and generating, by the processor, a data quality score based on the data quality error and the health record data (see at column 4, lines 28-30, score is assigned to portion of data based on data integrity test; at least column 27, lines 28-30, scores are assigned to results of data integrity test).

Fogel does not explicitly teach …and a health record data source.  Kimak teaches …and a health record data source (see at least figure 3 (302), paragraph 0074).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health record data source indication of Kimak with the health data quality assessment system of Fogel with the motivation of effective management of records from different sources (Kimak, paragraphs 0003, 0012).

With regards to claim 10, Fogel teaches the method of claim 8, further comprising generating, by the processor and via the data analytics module, a data analytics report based on at least one of the data quality error or the data quality score (see at least column 4, lines 28-32, report with data integrity test score together with suggestions for resolving data validity problems).

With regards to claim 11, Fogel teaches the method of claim 8, wherein the monitoring module is configured to generate the data quality error during the ingestion and in response to the parsed health record data (see at least column 26, line 54 – column 27, line 30, data formatted to database and analyzed for data quality).

With regards to claim 12, Fogel teaches the method of claim 11, wherein the data validation error is determined by comparing a first data field of the parsed health record data to a second data field of the parsed health record data defined in the a validation logic (see at least column 6, lines 8-13, symptoms, conditions, diagnoses, and treatments are in accord with each other, and at least column 9, lines 40-45, individual items are compared).

With regards to claim 13, Fogel teaches the method of claim 8, wherein the health record data source comprises at least one of a state health record data source or a healthcare provider system (see at least column 4, lines 19-21, data provided by an organization such as a nursing home).

With regards to claim 14, Kimak teaches the method of claim 8, wherein the health record data comprises immunization records formatted according to Health Level 7 messaging requirements (see at least paragraphs 0047-0048).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health record data source indication of Kimak with the health data quality assessment system of Fogel with the motivation of effective management of records from different sources (Kimak, paragraphs 0003, 0012).

With regards to claim 15, Fogel teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that in response to execution by a processor, cause the processor to perform operations (see at least column 3, lines 62-67, column 4, lines 53-67, computer software, computer program execute routine for checking data validity and integrity) comprising: receiving, by the processor, an on-boarding request, wherein the on-boarding request comprises a data quality user threshold… (see at least figure 1, abstract, column 4, lines 3-4, data submitted to analysis site by service organization such as a nursing facility/home, interpreted as on-boarding request; at least abstract, column 4, lines 20-28, data submitted is checked for coding and completeness and data integrity issues, interpreted as data quality user threshold; at least column 5, line 59 – column  at least column 8, lines 9-46, audits are requested by healthcare providers prospectively to determine errors and retrospectively to ; ingesting, by the processor, a health record data from the health record data source in response to the on-boarding request (see at least figure 1, abstract, column 4, lines 22-25, coded data from nursing home stored in database; at least column 26, lines 55-56, column 27, lines 2-3, incoming data is passed to database); parsing, by the processor, the health record data to generated a parsed health record data (see at least figure 1, column 26, lines 52-56, flat file of coded data from nursing facility is formatted for entry into system database, interpreted as parsed); passing, by the processor, the parsed health record data to a monitoring module (see at least figure 1, column 26, lines 55 – column 27, line 16, data is passed to the database, which is then used to analyze the data); monitoring, by the processor and via the monitoring module, the ingestion of the health record data and the parsed health record data for a data quality error including at least one of a data validation error, a data formatting error, a missing data element, or an incorrect code (see at least figure 1, abstract, column 4, lines 25-28, stored coded data is processed to apply data integrity tests; at least figure 1, column 26, line 55 – column 27, line 16, data transferred from nursing facilities to system database are monitored to determine incorrect coding and data integrity, interpreted as data validation error); applying, by the processor, a validation logic of the monitoring module to the parsed health record data to determine the data quality error (see at least figure 1, column 26, line 56 – column 27, line 30, acquired data is checked for proper coding, completeness, and data integrity issues, interpreted as validation logic); detecting, by the processor, the data quality error during the ingestion of health record data and in response to applying the validation logic (see at least abstract, column 4, lines 21-28, 55-63, data submitted is checked for bad data, proper coding and completeness in accordance with regulatory requirements, and data integrity issues; at least column 6, lines 22-60, determining data does not meet condition(s)/criteria(s) means data has integrity issue; at least column 26, line 56 – column 27, line 30, imported data is detected to fail to meet coding and entry requirements and is also detected to have data integrity issues); and generating, by the processor, a data quality score based on the data quality error and the health record data (see at column 4, lines 28-30, score is assigned to portion of data based on .

Fogel does not explicitly teach …and a health record data source.  Kimak teaches …and a health record data source (see at least figure 3 (302), paragraph 0074).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health record data source indication of Kimak with the health data quality assessment system of Fogel with the motivation of effective management of records from different sources (Kimak, paragraphs 0003, 0012).

With regards to claim 19, Fogel teaches the article of manufacture of claim 15, wherein the data validation error is determined by comparing a first data field of the parsed health record data to a second data field of the parsed health record data defined in the a validation logic (see at least column 6, lines 8-13, symptoms, conditions, diagnoses, and treatments are in accord with each other, and at least column 9, lines 40-45, individual items are compared).

With regards to claim 20, Kimak does not explicitly teach the article of manufacture of claim 15, wherein the health record data comprises immunization records formatted according to Health Level 7 messaging requirements. Kimak teaches the method of claim 15, wherein the health record data comprises immunization records formatted according to Health Level 7 (HL7) messaging requirements (see at least paragraphs 0047-0048).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the health record data source indication of Kimak with the health data quality assessment system of Fogel with the motivation of effective management of records from different sources (Kimak, paragraphs 0003, 0012).

Claims 2, 9, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fogel, et al. (US 6,542,905 B1) in view of Kimak (US 2005/0187794 A1) in further view of Loghmani (US 2012/0185275 A1).

With regards to claim 2, Loghmani teaches the system of claim 1, wherein the operations further comprise: comparing, by the processor and via a data analytics module, the data quality score with the data quality user threshold (see at least paragraph 0090, threshold for variance scores); and generating, by the processor, a data quality alert in response to the data quality score being less than the data quality user threshold (see at least paragraph 0090, report variance scores that exceed a threshold as potential errors for further evaluation). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the medical billing analysis method of Loghmani with the health data quality assessment system of Fogel with the motivation of easier detection of errors in medical bills (Loghmani, paragraphs 0005, 0014).

Claims 9 and 16 recite similar limitations and are rejected for the same reasons.

With regards to claim 17, Fogel teaches the article of manufacture of claim 16, wherein the operations further comprise: associating, by the processor, the data quality error with the health record data (see at least column 26, lines 50-56, data from assessment forms flat file is entered into database; column 27, lines 3-6, indicators identifying bad fields of the assessment data are passed to the database)..

With regards to claim 18, Fogel teaches the article of manufacture of claim 16, wherein the operations further comprise generating, by the processor, a data analytics report based on at least one of the data quality error, the data quality score, or the comparison of the data quality score to the data quality user threshold (see at least column 4, lines 28-32, and at least column 8, lines 47-61).

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations regarding “receiving”, “ingesting”, “parsing”, “passing”, “monitoring”, “applying”, “detecting”, and “generating” do not recite an abstract idea and “most of the claimed features cannot be practically performed in the human mind”.
Applicant’s limitations are subject matter eligible because they integrate a judicial exception into a practical application.
Applicant’s limitations are subject matter eligible because they are “not trying to monopolize the alleged abstract ideas of “receiving,” “ingesting,” “parsing,” “passing,” “monitoring,” “applying,” “detecting,” and “generating;”.
Applicant’s limitations are subject matter eligible because “the claimed invention is not well-understood, not routine and not conventional”.

With regards to Applicant’s argument the limitations regarding “receiving”, “ingesting”, “parsing”, “passing”, “monitoring”, “applying”, “detecting”, and “generating” do not recite an abstract idea and “most of the claimed features cannot be practically performed in the human mind”, the Examiner respectfully disagrees.  Applicant does not argue any claim specifically, so we will select claim 1 as representative.  Claim 1 recites “receiving” a “request” to take in “health record data” from a various sources via a communication network, “ingesting” the “health record data” by a central repository for the purposes of checking for “data quality”, and “passing…parsed health record data” to be monitored. See specification, ¶ 0026-0027.  Checking received and passed health record data from various sources at a central repository to check for errors is a method of organizing human activity (commercial interaction; business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 52 (Jan. 7, 2019) (“Guidance”).  Claim 1 further recites “parsing…health record data”, “monitoring…for data quality error”, “applying…logic…to…data…to determine data quality error”, “detecting…data quality error”, and “generating…data quality score”.  Under the broadest reasonable interpretation, these recited steps describe mental processes that can be performed in the human mind or with pen and paper, because a person can parse data, monitor errors in the data, apply logic to determine the errors, detect the errors, and generate an See Guidance, 84 Fed. Reg. at 52 (“Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”). Therefore, claim 1 recites mental processes (determining data quality errors/scoring), and a method of organizing human activity (transferring data), which are abstract ideas. See MPEP § 2106.04(a)(2)(II)(B), § 2106.04(a)(2)(III)(A-C).

With regards to Applicant’s argument the limitations are subject matter eligible because they integrate a judicial exception into a practical application, the Examiner respectfully disagrees. A claim may integrate the judicial exception when, for example, it reflects an improvement to technology or a technical field. Guidance, 84 Fed. Reg. at 55. The Federal Circuit clarified that a relevant inquiry is “to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). The court contrasted claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity.” Id. at 1338.  The only additional elements beyond the recited abstract idea are “a processor”, “a tangible, non-transitory memory”, and “a monitoring module”.  Also, the specification asserts these computer components are used to improve the functioning of the computer “by automating the monitoring, assessing, and reporting of data quality errors as opposed to needing the user to manually monitor, assess, and report data quality errors, the user performs less computer functions and provides less input, which saves on data storage and memory, thus speeding processing in the computer or server. Moreover, by partially reducing the need for user input, the speed of monitoring, assessing, and reporting data quality errors may be increased.” See ¶ 0023.  However, using conventional computer components to make a process more efficient “…is not a technical solution to a technical problem.” Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).  Therefore, the instant claims are not deemed to have integrated an abstract idea into a practical application.

With regards to Applicant’s argument the limitations are subject matter eligible because they are “not trying to monopolize the alleged abstract ideas of “receiving,” “ingesting,” “parsing,” “passing,” “monitoring,” “applying,” “detecting,” and “generating;”, the Examiner respectfully disagrees.  This argument is unpersuasive because a claim “need not, however, preempt an entire field to run afoul of § 101; instead, the question is whether the patent ‘would risk disproportionately tying up’ the use of the abstract idea.” Mayo, 566 U.S. at 73. Here, all the steps in claim 1 are directed to an abstract idea, without any non-conventional technological implementation. “The Supreme Court has [also] made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 573 U.S. at 216).

With regards to Applicant’s argument the limitations are subject matter eligible because “the claimed invention is not well-understood, not routine and not conventional”, the Examiner respectfully disagrees.  We consider whether claim 1 recites additional elements, individually, or as an ordered combination, that provide an inventive concept. Alice, 573 U.S. at 217-18. The second step of the Alice test is satisfied when the claim limitations involve more than the performance of well-understood, routine, and conventional activities previously known to the industry. Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018); see 2019 Revised Guidance, 84 Fed. Reg. 56 (explaining that the second step of the Alice analysis considers whether a claim adds a specific limitation beyond a judicial exception that is not “well-understood, routine, conventional” activity in the field).  The only additional elements, “a processor”, “a tangible, non-transitory memory”, and “a monitoring module”, are described in the Applicant’s disclosure as See specification ¶ 0025, 0059, 0061, 0066, 0067.  When implemented by a conventional computer, the Federal Circuit has repeatedly determined that such claims do not contain an “inventive concept” under Alice step two and are invalid under § 101. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-56 (Fed. Cir. 2016); see also Ultramercial, Inc. v. Hulu, FFC, 772 F.3d 709, 111 (Fed. Cir. 2014). And, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); see also Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[Our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); CLS Bank Int'l v. Alice Corp., Ill F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (Fourie, J., concurring).  

The specification states the invention solves data quality and formatting problems for data received from various data sources using these conventional computer components for “improved systems and methods for ensuring the accuracy, consistency, and completeness of health records received into the central repository”.  However, “[i]f a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”); Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir. 2016) (holding a claim lacked an inventive concept because it “simply recites the use of generic features . . . as well as routine functions . . . to implement the underlying idea”); cf. Ariosa, 788 F.3d at 1379–80 (rejecting the argument that a newly discovered natural phenomenon can supply an inventive concept).” BSG Tech v. Buyseasons (Fed. Cir. 2017-1980).  Therefore, the claims are not subject matter eligible under step 2B.

Applicant's arguments with respect to the 35 USC § 102 and § 103 rejections set forth in the previous office action have been considered, but fail to comply with 37 CFR 1.111(b).  Applicant merely identifies sections of the cited prior art references in bold and then makes a conclusory statement that these references does not teach or suggest every limitation in the independent claims.  This amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gentile, et al. (US 7,771,660 B1) – discloses converting medical data from various sources to a common data format and applying data quality rules to the converted medical data to identify any potential errors.

Heinze, et al. (US 2007/0226211 A1) – discloses scoring quality assurance of coded medical documents. 

Brice, Yanick N.Meaningful Use: Effects on Utilization and Quality 30 Days after Hospitalization. Brandeis University, The Heller School for Social Policy and Management, ProQuest Dissertations Publishing, 2016. 10125476 – discloses using EHR documentation to determine the quality of care to patients in Meaningful Use hospitals.
Brice, Y. N. (2016). Meaningful use: Effects on utilization and quality 30 days after hospitalization (Order No. 10125476). Available from ProQuest Dissertations and Theses Professional. (1808241727). Retrieved from https://dialog.proquest.com/professional/docview/1808241727?accountid=131444
Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444 Atre, S. (2007). Relational views of XML for the semantic web (Order No. MR37247). Available from ProQuest Dissertations and Theses Professional. (304784669). Retrieved from https://dialog.proquest.com/professional/docview/304784669?accountid=131444
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626